DETAILED ACTION
This is the Office action based on the 16154284 application filed October 8, 2018, and in response to applicant’s argument/remark filed on January 26, 2022.  Claims 13, 14, 16 and 27-31 are currently pending and have been considered below. 
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Allowable Subject Matter
Claims 13, 14, 16 and 27-31 are allowed. The following is an examiner's statement of reasons for allowance.--With respect to claim 13, none of the cited prior arts teaches the feature “removing the second lengthwise section and the third lengthwise section of the mandrel to define a pattern including a first mandrel line and a second mandrel line that is separated from the first mandrel line by the first lengthwise section of the mandrel covered by the block mask; and transferring the pattern to the hardmask with a second etching process, wherein the first mandrel line and the second mandrel line expose respective first portions of the hardmask, the first lengthwise section of the mandrel covers a second portion of the hardmask arranged between the first portions of the hardmask, and the first organic material” in the context of claim 13
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 13, 14, 16 and 27-31 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713